Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 1 of 17 Page ID #:1



                               IN THE UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY, individually, and on behalf of all
others similarly situated,

                  Plaintiff,                       Case No. 20-cv-6078
            v.
                            CLASS ACTION COMPLAINT AND
FARMERS & MERCHANTS BANK OF DEMAND FOR JURY TRIAL
LONG BEACH,

                  Defendant.


                                    CLASS ACTION COMPLAINT

            Plaintiff Robin Johnson d/b/a/ CG Johnson & Company. (hereinafter “Johnson” or

“Plaintiff”) brings this Class Action Complaint and Demand for Jury Trial against Defendant

Farmers & Merchants Bank of Long Beach (“Farmers & Merchants” or “Defendant”), seeking

compensation for its refusal to pay her and many other similarly-situated agents for the services

it rendered to recipients of Small Business Administration (“SBA”) loans, as required under the

CARES Act. Johnson alleges as follows upon personal knowledge as to herself and her own acts

and experiences, and, as to all other matters, upon information and belief.

                                     NATURE OF THE ACTION

            1.    Congress passed the CARES Act on March 27, 2020 to provide economic relief to

workers and small businesses suffering economic hardship due to the COVID-19 pandemic.1


1
 The spread of COVID-19 was declared a pandemic by the World Health Organization (“WHO”) on
March 11, 2020. On March 13, 2020, President Donald Trump issued the Coronavirus Disease 2019
(COVID-19) Emergency Declaration, which declared that the pandemic was of “sufficient severity
and magnitude to warrant an emergency declaration for all states, territories and the District of
Columbia.” The Federal Government expressly recognized that with the COVID-19 emergency,
“many small businesses nationwide are experiencing economic hardship as a direct result of the
                                                              Footnote continued on next page



2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 2 of 17 Page ID #:2



Part of the CARES Act, known as the Paycheck Protection Program (“PPP”), was designed to

keep small businesses afloat and avoid massive layoffs by distributing sufficient funds to cover

up to eight weeks of payroll and other expenses through the Small Business Administration

(“SBA”). 15 U.S.C. §636(a)(36). The initial bill authorized up to $349 billion in forgivable

loans, and Congress subsequently added an additional $310 billion to the program.

            2.      Congress provided that PPP loans would be disbursed through SBA-approved

lenders, though the loans themselves would be guaranteed by the federal government.             In

exchange for their participation, lenders would receive a percentage of each loan as an

origination fee. The amount of each loan would depend on the applicant’s historical payroll

information, and so Congress understood that applicants would often require the help of agents,

such as accountants, to prepare the loan applications. But Congress did not want the process to

be delayed by fee negotiations between lenders and agents, nor for small businesses already in

economic distress to have to pay agents themselves. Accordingly, the PPP regulations provide

that lenders will pay the agents a specified percentage of their origination fee; agents may not

charge applicants for this work.2

            3.      However, now that PPP loans have been disbursed to borrowers, Defendant has

refused to pay Johnson and other similarly-situated agents their statutorily mandated fees.

Accordingly, Johnson brings this class action lawsuit to recover fees for the work she and other

agents performed assisting borrowers with PPP loan applications submitted to Defendant which

should have been compensated for by Defendant.
Footnote continued from previous page
Federal, State and local public health measures that are being taken to minimize the public’s
exposure to the virus.” SBA Interim Final Rule, 85 Fed. Reg. 20811.



2
    SBA Interim Final Rule, 85 Fed. Reg. 20816 § (4)(c) (hereinafter, the “PPP regulations”).




                                                          -2-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 3 of 17 Page ID #:3



                                             PARTIES

            4.   Plaintiff Robin Johnson d/b/a/ CG Johnson & Company is an accounting firm

with its principal place of business located in Long Beach, California.

            5.   Defendant Farmers & Merchants is a regional bank with its principal place of

business located at 302 Pine Avenue, Long Beach, California 90802. Farmers & Merchants

conducts substantial business throughout this District and the State of California.

            6.   In this Complaint, references made to any act of Defendant shall be deemed to

mean that officers, directors, agents, employees, or representatives of Defendant named in this

lawsuit committed or authorized such acts, or failed and/or omitted to adequately supervise or

properly control or direct its employees while engaged in the management, direction, operation

or control of the affairs of the Defendant and did so while acting within the scope of their

employment or agency.

                                   JURISDICTION AND VENUE

            7.   This Court has subject matter jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d), because, as to the proposed Class and Subclass, (a) at least

one member of the proposed Class, which consists of at least 100 members, is a citizen of a

different state than Defendant; (b) the claims of the proposed Class Members exceed $5,000,000

in the aggregate, exclusive of interest and costs, and (c) none of the exceptions under that

subsection apply to this action.

            8.   Personal jurisdiction over Defendant is proper because Defendant has its primary

place of business in the District, transacts business in the State of California, and a substantial

number of the events giving rise to the claims alleged herein took place in California.




                                                -3-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 4 of 17 Page ID #:4



            9.    This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the PPP regulations as set forth in 85 Fed. Reg. 20816 § (4)(c).

            10.   Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events, acts or omissions giving rise to the claim occurred in this

judicial District, including work performed by Plaintiff on behalf of business clients within this

District.

                                   FACTUAL ALLEGATIONS

            11.   The PPP was designed to be fast and straightforward. Small businesses could

apply as early as April 3, 2020 – just four days after the bill was passed. Businesses would be

allowed to apply through SBA-approved lenders using applications based on historical payroll

information. Lenders would not have to verify the information themselves, but instead would

rely on representations and certifications from the borrowers. All of these measures were

designed to avoid delay and provide economic relief to borrowers as quickly as possible. And

the lenders themselves were incentivized to cooperate because they would receive generous

origination fees paid by the federal government, which would also guarantee the loans (which

were mostly forgivable anyway, as long as they were used for approved expenses such as payroll

and rent). In other words, the lenders are paid very well and assume zero risk.

            12.   Because small businesses were required to make truthful and accurate

applications in the limited time they were given to submit those applications, Congress

recognized that they would need assistance from professional accountants, tax preparers,

financial advisors, and other such agents as small businesses normally rely on.            Congress

explicitly provided that the Administer of the SBA would establish a limit on the fees that agents

could collect for assisting borrowers with their applications. 15 U.S.C. §636(a)(36)(P)(ii).


                                                -4-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 5 of 17 Page ID #:5



            13.   Congress also provided that lenders, such as Defendant, would receive a certain

percentage of the loans they originated: 5% for loans of not more than $350,000, 3% for loans of

more than $350,000 and less than $2 million, and 1% for loans of at least $2 million. 15 U.S.C.

§636(a)(36)(P)(i). The SBA’s PPP regulations specifically directed lenders to pay agents from

these lender fees:

                  Who pays the fee to an agent who assists a borrower?

                  Agent fees will be paid by the lender out of the fees the lender
                  receives from SBA. Agents may not collect fees from the borrower
                  or be paid out of the PPP loan proceeds. The total amount that an
                  agent may collect from the lender for assistance in preparing an
                  application for a PPP loan (including referral to the lender) may
                  not exceed:

                  i. One (1) percent for loans of not more than $350,000;

                  ii. 0.50 percent for loans of more than $350,000 and less than $2
                  million; and

                  iii. 0.25 percent for loans of at least $2 million. 3

            14.   The SBA also put out an “Information Sheet for Lenders” which states: “Agent

fees will be paid out of lender fees. The lender will pay the agent. Agents may not collect any fees

from the applicant.” 4       The Information Sheet defines an agent broadly as “an authorized

representative and can be: an attorney, an accountant, a consultant, someone who prepares an

applicant’s application for financial assistance and is employed and compensation by the applicant;

someone who assists a lender with originating, disbursing, servicing, liquidating, or litigating SBA

loans; a loan broker; or any other individual or entity representing an applicant by conducting

business with the SBA.”5 The PPP regulations do not require any specific form or process to be



3
  SBA Interim Final Rule, 85 Fed. Reg. 20816 § (4)(c).
4
  U.S. Dep’t of Treasury, Paycheck Protection Program (PPP) Information Sheet Lenders,
https://home.treasury.gov/system/files/136PPP%20%Lender%20Information%20Fact%20Sheet.pdf
5
  Id.




                                                    -5-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 6 of 17 Page ID #:6



followed between the agent and the lender in order to qualify the agent to receive their portion of the

fees.

            15.   Both the agent and the lender were specifically forbidden by the PPP from charging

small businesses any fees for loan origination or for assistance in preparing the loan application.

Instead, the PPP provided that the lenders would be paid by the federal government, and the agents

would be paid a portion of that amount by the lenders. The SBA made its intent clear by going so far

as to prescribe the specific amounts agents were to be paid by participating lenders. By allocating

fees for lenders to distribute to agents, the SBA protected small businesses, already distressed by the

economic hardship due to the COVID-19 pandemic, from having to outlay money to access a PPP

loan, to expedite the distribution of the loans, and to avoid negotiations between lenders and agents

that would delay the loans and lead lenders to prioritize businesses that did not work with agents.

            16.   Defendant has secured funding for small businesses through the PPP; however,

Defendant has refused to pay the agents. Indeed, when setting up its PPP application process,

Defendant deliberately failed to allow applicants who had been assisted by an agent a means to

identify the agent. Defendant could have provided a place within the application for this purpose. It

could have directed applicants who had relied on an agent to include SBA Form 159, which the SBA

provides for agent disclosure in connection with regular 7(a) loans. But it did none of these things so

that after the PPP loans had been disbursed, it could claim ignorance of the existence of the agent as

an excuse not to pay the agent its share of the statutorily mandated fee.

            17.   As a result of Defendant’s acts and omissions, Johnson and many other similarly-

situated agents were denied payment owed for work performed in enabling their clients to apply for

PPP loans. Defendant’s conduct is contrary to the purpose, spirit, and letter of the PPP and SBA

rules. Johnson brings this case to recover damages for, and vindicate the rights of, herself and

similarly situated agents harmed by Defendant’s conduct.




                                                  -6-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 7 of 17 Page ID #:7



                  PLAINTIFF ROBIN JOHNSON d/b/a CG JOHNSON & COMPANY

            18.     Plaintiff Robin Johnson d/b/a/ CG Johnson & Company, is an accounting firm

located in Long Beach, California.

            19.     Johnson assisted several clients in securing PPP loans that were critical to their

ability to survive the economic climate created by the COVID-19 pandemic. She assisted one

such client (“Client”) in securing loans through Defendant. Johnson’s work for the Client

included advising it on eligibility requirements for PPP loans, calculating the payroll information

needed for the application, reviewing the applications before filing, and providing documentation

in support of the application. She also worked to explain to the Client how the PPP funds were

to be used upon distribution so that the loans would be eligible for forgiveness and the

employees of those businesses could come back to work. She helped prepare the application so

that Defendant could easily verify the necessary financial data, thereby expediting the Client’s

loan.

            20.     The Client’s loan was for approximately $63,641; therefore, Johnson understood

that she would be paid approximately $636.00 in total fees from Defendant after the loans had

been disbursed. Despite the fact that Johnson’s Client had received the loan, and that Johnson

was eligible to have her fees paid by out of the funds allocated by the SBA to Defendant for

exactly that purpose, Defendant failed to provide Johnson with her requisite fees. Indeed,

Defendant affirmed in a telephone call with Plaintiff Johnson on or around June 26, 2020, that it

would not reimburse her for the work she performed on behalf of Client.

            21.     To date, Johnson has not received any money for her work on the Client’s PPP

loan application. That work injured Johnson to Defendant’s benefit, because Defendant was able

to rely on the Client’s verifications (made possible by Johnson’s work) to obtain approval for a

loan from which Defendant received origination fees. As a result of Defendant’s unlawful and


                                                   -7-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 8 of 17 Page ID #:8



unfair actions, Johnson and the Class suffered financial harm by being deprived of the statutorily

mandated compensation for their professional services assisting clients in obtaining PPP loans.

                                       CLASS ALLEGATIONS

            22.   Plaintiff brings this class action on behalf of herself and the following Class:

                  All persons and businesses in the United States who served as an
                  agent in relation to, and provided assistance to a client in relation
                  to, the preparation and/or submission of a client’s PPP loan
                  application to Farmers & Merchants Bank which resulted in a loan
                  being funded under the PPP.

            23.   Plaintiff further brings this action on behalf of a subclass of individuals defined as

follows:

                  California Subclass. All persons and businesses in California who
                  served as an agent in relation to, and provided assistance to a client
                  in relation to, the preparation and/or submission of a client’s PPP
                  loan application to Farmers & Merchants Bank which resulted in a
                  loan being funded under the PPP.

            24.   Excluded from this Class and Subclass (hereinafter “the Class” unless otherwise

indicated) are: (1) any Judge or Magistrate presiding over this action and members of their

families; (2) Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any

entity in which Defendant or its parents have a controlling interest and its current or former

employees, officers and directors; (3) persons who properly execute and file a timely request for

exclusion from the Class; (4) persons whose claims in this matter have been finally adjudicated

on the merits; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal representatives,

successors, and assigns of any such excluded persons.

            25.   Plaintiff reserves the right to expand, limit, modify, or amend this Class

definition, including the addition of one or more subclasses, in connection with Plaintiff’s

motion for class certification, or any other time, based upon new facts obtained during discovery.




                                                   -8-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 9 of 17 Page ID #:9



            26.   Numerosity: The Class is composed of hundreds or thousands of agents (“Class

Members”) whose joinder in this action would be impracticable. The disposition of their claims

through this class action will benefit all Class Members, the parties, and the courts.

            27.   Commonality & Predominance: This case presents common questions of law and

fact, the answers to which will drive the resolution of the litigation, and which are capable of

classwide resolution.      These common questions of law and fact predominate over any

individualized questions affecting individual Class Members, and include, but are not limited to,

the following:

                  a.     Whether Defendant is obligated under the CARES Act and/or is

implementing regulations to pay Class Members agent fees for their services assisting PPP loan

applications;

                  b.     Whether Defendant actively concealed from Class Members and the

public that it had no intention of paying Class Members their agent fees pursuant to the CARES

Act and its regulations, and if so, whether it is likely to continue to do so;

                  c.     Whether Defendant’s conduct was willful and knowing;

                  d.     Whether Defendant was unjustly enriched by its conduct at the expense of

Class Members;

                  e.     Whether Defendant’s conduct constitutes a violation of Cal. Bus. & Prof.

Code § 17200, et seq.;

                  f.

                  g.     Whether Class Members are entitled to damages and/or restitution; and

                  h.     Whether Plaintiff and Class Members are entitled to an award of

reasonable attorney’s fees, pre-judgment interest and costs of suit;




                                                 -9-
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 10 of 17 Page ID #:10



            28.   Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy given that joinder of all parties is impracticable. The damages suffered by the

individual members of the Class will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

Thus, there are practical hurdles to the ability of individual members of the Class to obtain

effective relief from Defendant’s misconduct. Even if members of the Class could sustain such

individual litigation, it would still not be preferable to a class action, because individual litigation

would increase the delay and expense to all parties due to the complex legal and factual

controversies presented in this Compliant. By contrast, a class action presents far fewer

management difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court. Economies of time, effort and expense will be

fostered and uniformity of decisions ensured.

            29.   Typicality: Plaintiff’s claims are typical of the claims of all Class Members, in

that Plaintiff and Class Members sustained damages arising out of Defendant’s uniform unlawful

conduct.

            30.   Adequacy: Plaintiff will fairly and adequately represent and protect the interests

of the Class and has retained counsel with substantial experience in litigating complex cases,

including consumer fraud and class actions. Both Plaintiff and her counsel will vigorously

prosecute this action on behalf of the Class and have the financial ability to do so. Neither

Plaintiff nor counsel has any interest adverse to other Class Members; rather, Plaintiff shares the

same interest as all Class Members in remedying Defendant’s uniform unlawful conduct.




                                                 - 10 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 11 of 17 Page ID #:11



            31.     Defendant has acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final equitable relief with respect to the Class as a whole.

                                        CAUSES OF ACTION

                                COUNT I–DECLARATORY RELIEF

            32.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

            33.      Plaintiff and the Class are “agents” as defined by the SBA regulations for the

PPP.

            34.     Plaintiff and the Class have assisted clients with the process of preparing

applications, and applying for, PPP loan funds. Defendant, despite the clear command of the PPP

regulations, has refused to make these payments. An actual controversy has arisen between

Plaintiff and the Class, on one hand, and Defendant on the other, wherein Defendant denies by

its refusal to pay that they are obligated to pay Plaintiff’s and the Class’s “agent” fees pursuant to

PPP regulations.

            35.      Plaintiff and the Class seeks a declaration, in accordance with the CARES Act

and the PPP regulations and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that

Defendant is obligated to pay agents –within the SBA-approved limits—for the work performed

on behalf of a client in relation to the preparation and/or submission of a PPP loan application

that resulted in a funded PPP loan.

                  COUNT II–VIOLATIONS OF BUS. & PROF. CODE § 17200, et seq.

            36.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

            37.     Pursuant to Cal. Bus. & Prof. Code §17200, “any unlawful . . . business act or

practice” is prohibited in the State of California. This statute creates a private right of action


                                                 - 11 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 12 of 17 Page ID #:12



based on any unlawful act committed in the course of business, particularly where it provides the

unlawful actor with an unfair business advantage. Local, state, and/or federal law can serve as

the basis for an “unlawful . . . business act or practice[.]”

            38.   As alleged herein, Defendant engaged in “unfair” business practices in the form

of misrepresentations on their website, that “[i]f an agent assists the borrower, the lender will

compensate the agent out of the fee it receives from the SBA, at a rate of 0.25%-1% of the loan

amount, depending on its size.”6 However, Defendant has expressed its refusal to pay any agent

fees owed as a result of agents’ work in assisting clients in obtaining their PPP loans.

            39.   As alleged herein, Defendant has engaged in unlawful conduct. The SBA’s PPP

regulations specifically provide that “lenders” who provide loans under the program will be

responsible for paying “agent” fees, within prescribed limits.

            40.   Defendant has refused to pay “agent” fees to Plaintiff and the Class.

            41.   As a direct and proximate result of the foregoing acts and practices, Defendant

has received, or will receive, income, profits, and other benefits, which they would not have

received if they had not engaged in the violations of Section 17200 described in this Complaint.

            42.   Plaintiff and Class Members have been injured as a result of Defendant’s

“unlawful” conduct and “unfair” business practices. In particular, Plaintiff and the Class have

collectively lost millions of dollars in fees.

            43.   Plaintiff and the Class thus ask this Court to award them equitable relief, damages

and all other relief available at law.




6
  J.P. Morgan Private Bank, Small Business Owners: CARES Act FAQ (May 14, 2020),
https://privatebank.jpmorgan.com/gl/en/insights/planning/small-business-owners-cares-act-faq
(last visited June 23, 2020).



                                                 - 12 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 13 of 17 Page ID #:13



                                     COUNT III CONVERSION

            44.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

            45.   Under the PPP regulations, Plaintiff and the Class, as PPP agents, have a right to

agent fees that must be paid from the amount of lender fees provided to Defendant for processing

the funded PPP loan applications of Plaintiff’s client and the Class’s clients.

            46.   The PPP regulations state that “[a]gent fees will be paid out of lender fees” and

provide guidelines on the amount of agent fees that should be paid to the PPP agent, based upon

the size of the PPP loan.

            47.   Additionally, the PPP regulations require that lenders, not loan recipients, pay the

agent fees. The PPP regulations unequivocally state that “[a]gents may not collect fees from the

applicant.”

            48.   Plaintiff and the Class assisted clients with applying for PPP loans, including

gathering and curating information necessary for completing PPP loan applications that were

subsequently funded. Due to Plaintiff’s and the Class’s efforts, their clients were awarded PPP

loans, through applications made with Defendant. As such, Plaintiff and the Class have a right to

immediate possession of the agent fees.

            49.   Defendant has nonetheless refused to provide those fees to Plaintiff and the Class,

thus keeping the agent fees that were paid to it for purposes of being passed on to the agents. By

withholding these fees, Defendant has maintained wrongful control over Plaintiff’s property

inconsistent with Plaintiff’s entitlements under the PPP regulations.

            50.   Defendant committed civil conversion by retaining monies owed to Plaintiff and

Class Members.




                                                 - 13 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 14 of 17 Page ID #:14



            51.   Plaintiff and the Class have been injured as a direct and proximate cause of

Defendant’s misconduct. Plaintiff, as such, seeks recovery from Defendant in the amount of the

owed agent fees, and all other relief afforded under the law.

                                  COUNT IV – UNJUST ENRICHMENT

            52.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

            53.   Defendant has obtained millions of dollars in benefits in the form of PPP loan

origination fees. A portion of those fees were to be paid to agents, including Plaintiff, who

assisted in their clients’ PPP loan applications. But Defendant is refusing to pay those fees, in

contravention of PPP regulations and to the detriment of Plaintiff and the Class.

            54.   Principles of justice, equity, and good conscience demand that Defendant not be

allowed to retain these agent fees. Defendant has fallen short in its duties as a lender, and has

frustrated the Congressional intent to aide small businesses during a time of a global health

crisis. As a result, Plaintiff and the Class Members have been unable to obtain the agent fees due

to them.

            55.   Accordingly, Defendant must disgorge the portion of any and all PPP origination

fees that it has retained to the extent they are due to Plaintiff and Class Members in their

capacities as agents.

                               COUNT V – MISAPPROPRIATION

            56.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

            57.   Plaintiff and Class Members expended substantial time, effort, and skill in

assisting their clients to prepare and submit PPP loan applications.




                                               - 14 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 15 of 17 Page ID #:15



            58.    Defendant knew, or should have known, that Plaintiff and Class Members were

expending substantial time, effort, and skill to assist applicants. Defendant has benefitted from

Plaintiff’s and Class Members’ labor because that labor enabled many small businesses to apply

for loans, which would otherwise have been without the means and ability to do so, either

entirely or in a timely enough fashion to actually receive funds. Defendant received fees from

those successful applications.

            59.    Acting in bad faith, Defendant has refused to pay Plaintiff and Class Members

their statutorily mandated fees. Thus Defendant has misappropriated the labor, skills, and

expenditures of Plaintiff and Class Members.

            60.    Plaintiff and the Class have been injured as a direct and proximate cause of

Defendant’s misappropriation, and seek recovery from Defendant in the amount of the owed

agent fees, and all other relief afforded under the law.

                                    DEMAND FOR JURY TRIAL

            61.    Plaintiff demand a trial by jury on all issues to the fullest extent permitted under

applicable law.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Robin Johnson d/b/a/ CG Johnson & Company,

individually and on behalf of the Class, respectfully prays for the following relief:

            (a) An order certifying the Class as defined above, appointing Plaintiff as the

representatives of the Class, and appointing their counsel as Class Counsel;

            (b) An order declaring that Defendant’s actions, as set out above, constitute unjust

enrichment, conversion, misappropriation, and violate Cal. Bus. & Prof. Code §17200, and

violate the SBA’s PPP regulations;

            (c) An award of all economic, monetary, actual, consequential, compensatory,


                                                  - 15 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 16 of 17 Page ID #:16



and punitive damages available under the law and caused by Defendant’s conduct, including

without limitation, actual damages for past, present and future expenses caused by Defendant’s

misconduct, lost time and interest, and all other damages suffered, including any damages likely

to be incurred by Plaintiff and the Class;

            (d) An award of reasonable litigation expenses and attorneys’ fees;

            (e) An award of pre- and post-judgment interest, to the extent allowable;

            (f) The entry of an injunction and/or declaratory relief as necessary to protect the interests

of the Plaintiff and the Class; and

            (g) Such other further relief that the Court deems reasonable and just.




                                                    - 16 -
2007182.1
Case 2:20-cv-06078-CBM-E Document 1 Filed 07/08/20 Page 17 of 17 Page ID #:17



Dated: July 8, 2020                     Respectfully submitted,

                                        LIEFF CABRASER HEIMANN &
                                        BERNSTEIN, LLP



                                        By: /s/ Jonathan D. Selbin
                                           Jonathan D. Selbin

                                        250 Hudson Street, 8th Floor
                                        New York, New York 10013-1413
                                        Telephone: (212) 355-9500
                                        Facsimile: (212) 355-9592

                                        Michael W. Sobol
                                        Roger N. Heller
                                        Anne B. Shaver (application for admission
                                        pending)
                                        275 Battery Street, 29th Floor
                                        San Francisco, CA 94111-3339
                                        Telephone: (415) 956-1000
                                        Facsimile: (415) 956-1008

                                        Andrew R. Kaufman (pro hac vice
                                        forthcoming)
                                        222 2nd Avenue South, Suite 1640
                                        Nashville, TN 37201
                                        Telephone: 615.313.9000
                                        Facsimile: 615.313.9965

                                        Gary Klinger (pro hac vice forthcoming)
                                        MASON LIETZ & KLINGER LLP
                                        227 W. Monroe Street, Suite 2100
                                        Chicago, IL 60606
                                        Telephone: (202) 429-2290

                                        Attorneys for Plaintiff Robin Johnson




                                    - 17 -
2007182.1
